Motion for permission to appeal to the Court of Appeals granted, without costs. No issue of fact was considered by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: "Did the Court of Claims err as a matter of law in denying the cross-motion by claimants for permission to amend the claim to include the East Hudson Parkway Authority as a party defendant?” Koreman, P. J., Greenblott, Mahoney, Main and Herlihy, JJ., concur.